EXHIBIT 10.4
FORM B
NON-STATUTORY STOCK OPTION AGREEMENT
     This Option Agreement is made and entered into by and between APOLLO GROUP,
INC., an Arizona corporation (hereinafter referred to as the “Company”), and
                     (hereinafter referred to as “Employee”), as of
                                        , 20      (which date is hereinafter
referred to as the “Date of Grant”). If Employee is presently or subsequently
becomes employed by a subsidiary of the Company, the term “Company” shall be
deemed to refer collectively to Apollo Group, Inc. and the subsidiary or
subsidiaries which employ the Employee.
RECITALS
     A. The Company has implemented the Apollo Group, Inc. 2000 Incentive Plan,
as amended and restated (the “Plan”), as an equity incentive program to
encourage key employees and officers of the Company to remain in its employ and
to enhance the ability of the Company to attract new employees whose services
are considered valuable by providing them with an opportunity to acquire a
proprietary interest in the success of the Company.
     B. The Compensation Committee of the Company’s Board of Directors (the
“Committee”) has the authority to grant options pursuant to the Plan to officers
and other key employees of the Company in order to provide such individuals with
an incentive to continue in the Company’s service.
     C. The Committee did authorize the grant of the Option evidenced by this
Agreement to Employee on the Date of Grant in order to carry out the intent and
purpose of the Plan in providing a substantial equity incentive to encourage the
Employee to continue in the Company’s service and to contribute to its financial
success.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee agree
as follows:
          1. Grant of Option. Employee is hereby granted the right and option
(the “Option”) to purchase an aggregate of            shares of the Company’s
Class A common stock (the “Option Shares”) under the Plan upon the terms and
conditions set forth in this Agreement. The Option is a non-statutory option
under the federal income tax laws and is not intended to be an incentive stock
option subject to Section 422 of the Internal Revenue Code.
          2. Exercise Price. The price per share at which Employee shall be
entitled to purchase the Option Shares pursuant to this Option shall be
$           (the “Exercise Price”). Such Exercise Price is equal to the Fair
Market Value per share of the Company’s Class A common stock on the Date of
Grant.
          3. Option Term. The Option hereby granted shall have a maximum term of
           (___) years measured from the Date of Grant and shall accordingly
expire at the close of business on                                         ,
20___ (the “Expiration Date”), unless sooner terminated in accordance with
Paragraph 5(b), 8 or 9 of this Agreement.
          4. Vesting Schedule. The Option shall vest and become exercisable for
the Option Shares in a series of            (___) successive equal annual
installments upon Optionee’s completion of each successive year of employment
with the Company over the            (___)-year period measured from
                    , 20___. The foregoing annual installment vesting schedule
shall constitute the Normal Vesting Schedule for the Option. However, the Option
may vest and become exercisable on an accelerated basis in accordance with the
special vesting acceleration provisions of Paragraph 5. As the Option vests and
becomes exercisable for one or more installments of the Option Shares, those
installments shall accumulate, and the Option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5(b), 8 or 9 of this Agreement.

1



--------------------------------------------------------------------------------



 



          5. Special Acceleration of Option.
               (a) The Option, to the extent outstanding at the time of a Change
in Control transaction but not otherwise fully exercisable at that time, shall
automatically vest on an accelerated basis so that the Option shall, immediately
prior to the effective date of such Change in Control, vest and become
exercisable for all of the Option Shares at the time subject to the Option and
may be exercised for any or all of those Option Shares as fully vested shares of
Class A common stock.
               (b) Immediately following the Change in Control, the Option shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
               (c) If the Option is assumed in connection with a Change in
Control or otherwise continued in effect, then the Option shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities into which the shares of Class A common stock subject to the
Option would have been converted in consummation of such Change in Control had
those shares actually been outstanding at the time. Appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same. To the extent the actual holders of the Company’s
outstanding Class A common stock receive cash consideration for their Class A
common stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of this Option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Class A common stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.
               (d) The term “Change in Control” shall have the meaning assigned
to such term in Section 3.1 (e) of the Plan.
               (e) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.
          6. Method of Exercising Option. Subject to the terms and conditions of
this Agreement, the Option may be exercised by timely delivery to the Company
(or its designated agent) of a written or electronic notice of exercise that
shall become effective on the date received by the Company. The notice shall
state Employee’s election to exercise the Option, the number of Option Shares
for which the election to exercise has been made, the method of payment elected
pursuant to Paragraph 7 hereof, and the exact name or names in which the stock
certificates for purchased Option Shares are to be registered. Such notice shall
be signed by the Employee and shall be accompanied by payment of the Exercise
Price for the purchased Optioned Shares, except to the extent payment is to be
made pursuant to the same day exercise and sale procedure set forth in clause
(ii) of Paragraph 7. In the event the Option shall be exercised by a person or
persons other than Employee pursuant to paragraph 9(a) hereof, such notice shall
be signed by such other person or persons and shall be accompanied by proof
acceptable to the Company of the legal right of such person or persons to
exercise the Option. All shares delivered by the Company upon exercise of the
Option as provided herein shall be fully paid and non-assessable upon delivery.
          7. Method of Payment. Payment of the Exercise Price for the Option
Shares purchased upon the exercise of this Option shall be made by Employee
(i) in cash, (ii) through a broker-assisted same day exercise and sale procedure
pursuant to which the broker shall immediately sell, on behalf of the Employee
or such other person exercising the Option, all or a portion of the Option
Shares acquired upon exercise of the Option and remit to the Company, on the
settlement date for such sale, a sufficient amount of the sale proceeds to cover
the Exercise Price payable for all the Option Shares purchased through such
exercise and the applicable withholding taxes, (iii) through such other method
permitted by the Committee or (iv) through any combination of the above.

2



--------------------------------------------------------------------------------



 



          8. Termination of Employment.
               (a) Should Employee’s employment terminate for any reason other
than for Cause or death or Disability, then Employee may, at any time within the
three (3)- month period measured from the effective date of such termination of
employment, exercise the Option for any or all of the Option Shares for which
this Option is exercisable, either in accordance with the Normal Vesting
Schedule or the special vesting acceleration provisions of Paragraph 5, on the
date of such termination of employment; provided, however, that in no event
shall the Option, or any part thereof, be exercisable after the Expiration Date.
Upon the earlier of (i) the Expiration Date or (ii) the expiration of such
limited post-employment exercise period, this Option shall terminate and cease
to be exercisable for any Option Shares.
               (b) If Employee’s employment is terminated for Cause or should
the Employee engage in any act or omission that constitutes a “Cause” event,
then the Option shall immediately lapse and cease to be exercisable for any of
the Option Shares. For purposes of this Agreement, the term “Cause” shall have
the meaning assigned to such term in Section 3.1(d) of the Plan.
               (c) If Employee is employed on the Date of Grant in a capacity
other than a faculty member, then the Employee shall be deemed for purposes of
this Paragraph 8 to have terminated employment upon the earlier of (i) the date
he or she ceases for any reason to be employed by the Company or any Subsidiary
or (ii) the first date on which Employee is employed by the Company or any
Subsidiary solely in the capacity of a faculty member.
     9. Employee’s Death or Disability.
               (a) In the event of the Employee’s death while this Option is
outstanding and exercisable for one or more Option Shares, this Option shall
remain exercisable for those Option Shares until the earlier of (i) the
expiration of the twelve (12)-month period measured from the date of Employee’s
death or (ii) the Expiration Date. During such limited exercise period, this
Option may be exercised by the representative or representatives of the
Employee’s estate or by the person or persons entitled to do so under Employee’s
last will and testament or, if Employee fails to make a testamentary disposition
of this Option or shall die intestate, by the person or persons entitled to
receive this Option under the applicable laws of descent and distribution.
However, during such period this Option may not be exercised in the aggregate
for more than the number of the Option Shares (if any) for which this Option is
exercisable, either in accordance with the Normal Vesting Schedule or the
special vesting acceleration provisions of Paragraph 5, on the date of
Employee’s termination of employment. Upon the earlier of (i) the Expiration
Date or (ii) the expiration of such limited exercise period, this Option shall
terminate and cease to be exercisable for any Option Shares. The Company shall
have the right to require evidence satisfactory to it of the rights of any
person or persons seeking to exercise the Option under this Paragraph 9(a).
               (b) In the event Employee’s employment terminates by reason of
his or her Disability, then Employee may, at any time within the twelve
(12)-month period measured from the date of such termination of employment,
exercise the Option for any or all of the Option Shares for which this Option is
exercisable, either in accordance with the Normal Vesting Schedule or the
special vesting acceleration provisions of Paragraph 5, on the date of such
termination of employment; provided, however, that in no event shall the Option,
or any part thereof, be exercisable after the Expiration Date. Upon the earlier
of (i) the Expiration Date or (ii) the expiration of such limited exercise
period, this Option shall terminate and cease to be exercisable for any Option
Shares. For purposes of this Agreement, the term “Disability” shall have the
meaning assigned to such term in Section 3.1(i) of the Plan.
          10. Cessation of Employment/Transfer of Employee.
               (a) Except to the extent (if any) specifically authorized by the
Committee pursuant to an express written agreement with the Employee, this
Option shall not vest or become exercisable for any additional Option Shares,
whether pursuant to the Normal Vesting Schedule or the special vesting
acceleration provisions of Paragraph 5, following the Employee’s termination of
employment.

3



--------------------------------------------------------------------------------



 



               (b) Except as otherwise provided in Paragraph 8(c) hereof, in the
event Employee ceases to be an employee of the Company and becomes an employee
of one of the Company’s subsidiaries as the result of a transfer, promotion or
otherwise, the terms and provisions of this Option shall remain unchanged.
          11. Nontransferability. The Option evidenced by this Agreement shall
be neither transferable nor assignable by Employee other than by will or the
laws of inheritance following the Employee’s death and may be exercised, during
Employee’s lifetime, only by the Employee. The Option evidenced by this
Agreement shall also be subject to the restrictions on transfer as set forth in
section 13. 5 of the Plan.
          12. Stockholder Rights. The holder of this Option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the Exercise Price and become a holder of record
of the purchased shares.
          13. Adjustments in Number of Option Shares and Exercise Price. In the
event a stock dividend is declared upon the outstanding Class A common stock
after the Date of Grant, the number of Option Shares then subject to this Option
shall be increased proportionately and the Exercise Price per share shall be
equitably adjusted by the Committee to reflect such stock dividend without any
change in the aggregate Exercise Price therefor. Should any change be made to
the Class A common stock by reason of any stock split, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
common stock as a class without the Company’s receipt of consideration, or
should the value of the outstanding shares of Class A common stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Committee
to (i) the total number and/or class of securities subject to this Option and
(ii) the Exercise Price payable per share, but without any change in the
aggregate Exercise Price therefor. The adjustments shall be made in such manner
as the Committee deems appropriate, and those adjustments shall be final,
binding and conclusive upon Employee and any other person or persons having an
interest in this Option. However, in the event of a Change of Control, the
adjustments (if any) shall be made in accordance with the applicable provisions
of Section 13.8 of the Plan governing Change of Control transactions and
Paragraph 5 of this Agreement. Notwithstanding the above, the conversion of any
convertible securities of the Company shall not be deemed to have been effected
without the Company’s receipt of consideration.
          14. Delivery of Shares. No shares shall be delivered upon exercise of
the Option until (i) the Exercise Price for those shares shall have been paid in
full in the manner herein provided and (ii) all applicable taxes required to be
withheld shall have been paid or withheld in full.
          15. Compliance with Laws and Regulations.
               (a) The exercise of this Option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Company and
Employee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Class A common stock
may be listed for trading at the time of such exercise and issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Class A common stock pursuant to this Option
shall relieve the Company of any liability with respect to the non-issuance or
sale of the Class A common stock as to which such approval shall not have been
obtained. The Company, however, shall use its best efforts to obtain all such
approvals.
               (c) The Company shall not be required to deliver any shares of
the Company’s Class A common stock pursuant to the exercise of all or any part
of the Option if, in the opinion of counsel for the Company, such issuance would
violate the Securities Act of 1933 or any other applicable federal or state
securities laws or regulations.

4



--------------------------------------------------------------------------------



 



               (d) The applicable post-employment exercise period in effect
pursuant to the provisions of Paragraphs 8 and 9 shall automatically be extended
by an additional period of time equal in duration to any interval within such
post-employment exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of this option
beyond the Expiration Date.
          16. Federal and State Taxes. Upon exercise of this Option, or any part
thereof, Employee may incur certain liabilities for federal, state or local
taxes, and the Company may be required by law to withhold such taxes for payment
to the applicable taxing authorities. Employee may satisfy the payment of any
federal, state, or local tax withholding amounts due as a result of the exercise
of this Option by (i) delivering to the Company cash, a check or other form of
payment permitted by the Committee in the aggregate amount required to satisfy
such tax withholding amount or (ii) using a portion of the sale proceeds of the
purchased Option Shares to satisfy such tax withholding amount, to the extent
Employee exercises the Option pursuant to the sale and remittance procedure set
forth in Paragraph 7 hereof.
          17. Definitions; Copy of Plan. To the extent not specifically provided
herein, all capitalized terms used in this Agreement shall have the same
meanings ascribed to them in the Plan is granted. By the execution of this
Agreement, Employee acknowledges receipt of a copy of the Plan and the official
prospectus for the Plan.
          18. Administration. This Agreement shall at all times be subject to
the terms and conditions of the Plan, and such Plan shall in all respects be
administered by the Committee in accordance with the terms and provisions of the
Plan. The Committee shall have the sole and complete discretion with respect to
all matters reserved to it by the Plan, and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon Employee
(or any other person with an interest in this Option) and the Company. In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.
          19. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices or shall be effected through
properly-addressed electronic mail delivery. Any notice required to be given or
delivered to Employee shall be in writing and addressed to Employee at the most
recent address then on file for Employee in the Company’s Human Resources
Department. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.
          20. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Employee and
the legal representatives, heirs and legatees of Employee’s estate.
          21. Continuation of Employment. This Agreement shall not be construed
to confer upon Employee any right to continue in the employ of the Company (or
any subsidiary) and shall not limit the right of the Company (or any employer
subsidiary), in its sole discretion, to terminate the employment of Employee at
any time.
          22. Obligation to Exercise. Employee shall have no obligation to
exercise this Option in whole or in part.
          23. Governing Law. This Agreement shall be interpreted and
administered under the laws of the State of Arizona without resort to that
State’s conflict-of-laws rules.
          24. Amendments. This Agreement may be amended only by a written
agreement executed by the Company and Employee. The Company and Employee
acknowledge that changes in federal tax laws enacted subsequent to the Date of
Grant, and applicable to stock options, may provide for tax benefits to the
Company or Employee. In any such event, the Company and Employee agree that this
Agreement may be amended as necessary to secure for the Company and Employee any
benefits that may result from such legislation. Any such amendment shall be made
only upon the mutual consent of the parties, which consent (of either party) may
be withheld for any reason.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized and Employee has executed
this Agreement as of the date first written above.

             
APOLLO GROUP, INC.
      EMPLOYEE    
 
           
By:
           
 
     
 
   
Title:
      Dated;    
 
     
 
   
 
           
Dated:
           
 
           

6